Mr. Justice Van Orsdel
delivered the opinion of the Court:
The case comes here upon the following assignments of error:
“The court below erred:
“1st. In overruling the petitioner’s demurrer to the answer.
“2d. In sustaining the respondents’ motion to strike out the 1st, 2d, 3d, 6th, and 9th grounds assigned by the traverse of the relator to the answer.
*316“3d. In refusing to admit in evidence and consider the Chancellor letters.
“4th. In sustaining the respondents’ motion denying writ and dismissing petition.”
The provisions of the Act of Congress, material for the purposes of this inquiry, are as follows:
“Sec. 2. That the control of the public schools of the District of Columbia is hereby vested in a board of education to consist of nine members.
“No appointment, promotion, transfer, or dismissal of any director, supervising principal, principal, head of department, teacher, or any other subordinate to the superintendent of schools, shall be made by the board of education, except upon the written recommendation of the superintendent of schools.
“Sec. 3. That the board shall appoint one superintendent for all the public schools in the District of Columbia, who shall hold said office for a term of three years, and who shall have the direction of and supervision in all matters pertaining to the instruction in all the schools under the board of education. He shall have a seat in the board and a right to speak on all matters before the board, but not the right to vote.”
“Sec. 6. No teacher or officer in the service of the public schools of the District of Columbia at the time of the passage of this act shall, by the operation of this act, be required to take any examination, either mental or physical, to be continued in the service. The board of examiners * * * shall consist of the superintendent and two heads of departments of the white schools for the white teachers, and of the superintendent and two heads of departments of the colored schools for colored teachers. The designation of such heads of departments for membership on these boards to be made by the board of education annually.”
“Sec. 10. When a teacher is on trial, or being investigated, he or she shall have the right to be attended by counsel, and by at least one friend of his or her selection.”
We think that the- main question involved in this appeal can be disposed of without a separate consideration of each *317assignment of error. It is insisted by counsel for relator that the board of education has no inherent power to either appoint or dismiss a teacher, except upon-the written recommendation of the superintendent. We need not stop to consider that question, since the record discloses that the relator was dismissed by the board upon the written recommendation of the superintendent. In that particular, the letter of the statute was strictly followed. It is also contended by counsel for relator that the board exceeded its authority in dismissing the relator without a formal charge being filed and a hearing had at which relator could be present and represented by counsel.
It clearly appears from the record that there were no such charges filed with the board as would authorize a hearing under sec. 10 of the act. It was sought to establish the existence of charges by the introduction of certain letters written by the superintendent after the dismissal of relator. The letters were properly excluded by the trial court. They were not letters of the board, and could have no binding effect- upon it. It is immaterial if the superintendent, as indicated by one of his letters, had recommended the retention of the relator on the teaching force. There was .nothing to prevent him from changing his mind and recommending her dismissal, as was done. There is nothing in the statute that makes the recommendation of the superintendent binding upon the board. The board may refuse to indorse his recommendation. "It is not required to elect or dismiss a teacher becausg he has. so recommended. The recommendation is only a basis for action by the hoard. It is not controlling upon it. Hence, any letters the superintendent may have written to outsiders, expressing his opinion as to relator’s qualifications or what governed the board in its action, could have no legal bearing on the issue here involved.
The answer of respondents sets forth that relator was dismissed because she was lacking in the academic and pedagogic equipment of a competent teacher, and that no charges of any kind were filed against her. This is specifically denied by the traverse of relator. The evidence of the witness Chancellor, *318however, clearly discloses that relator was dismissed from the service upon the recommendation of the superintendent, after an inquiry made by the board as to her professional qualifications to teach in the public schools of the District. The whole question before us is, whether or not the board had power to make such an inquiry and dismiss relator without according her a hearing as provided in see. 10 of the act. There is every reason why a teacher should not be appointed or dismissed except upon the recommendation of the superintendent. The superintendent is ex officio a member of the board: He was undoubtedly placed in this position in order that he might be present at the meetings of the board and advise it of the condition of the schools, the qualifications of the teachers, and make recommendations from time to time looking to the improvement of the schools. The statute does not contemplate that the board shall convert itself into a court to try the questions involved in these recommendations before passing upon the same. The statute, in broad terms, places the general control of the schools within the hoard. To hold that, before a teacher could be dismissed from the service for- lack of professional qualifications, specific charges must be filed and trial had, counsel present, and witnesses examined, would convert the board into a quasi judicial body, and, to a large extent, limit it in the exercise of its administrative discretion. We cannot conceive of Congress intending to inaugurate such a system.
As to new teachers, the recommendation of the superintendent is a condition precedent to their election by the board. The knowledge gained by the superintendent in supervising the examination of a new teacher is deemed indispensable to the proper guidance of the hoard. But the mere ability of an applicant to pass the examination, while sufficient to procure a position in the schools, is only one step in determining the professional qualifications of a teacher. The superintendent, after such employment, has especial opportunity to study the work of the teacher in the class room, and form an opinion as to his or her general qualifications. Congress, in its wisdom, recog*319nizing the superior opportunity thus afforded the superintendent, provided that, before a teacher should be dismissed from the service, the board should have the recommendation of the superintendent to that effect. This applied to teachers in the service at the date of the passage of the act as well as to those subsequently employed.
It was not intended by this act, in providing a specific method of examination of teachers prior to their employment, to prohibit the board from inquiring into the qualifications of one already in the service, and dismissing such teacher in its discretion, if found, in the judgment of the board, to be inefficient. There is no connection or conflict between the inquiry the board may make in such a case and the examination required to be imposed upon applicants for positions in the'schools. Neither do we think there is any connection or conflict between the inquiry the board may make as to the qualifications of a teacher in the service, with a view to- his or her dismissal, and sec. 10 of the act. Section 10 is an independent provision for the protection of teachers against charges that are not confined to the professional qualifications of the teacher. Charges under this section need not arise upon the recommendation of the superintendent, but may come from outside sources. It embraces matters not peculiarly within the knowledge of the superintendent or board, issues of fact that are the subject of proof, and not the mere expression of opinion, charges upon which the taking of evidence is necessary for the enlightenment of the board, in order that it may intelligently exercise its discretion. This investigation is not primarily instituted for the purpose of leading to the dismissal of the teacher. Its purpose is to give the accused an opportunity to answer the charges preferred. It is as much for the information and guidance of the superintendent and the board as for the general public who have an especial interest in the welfare of the schools. The disclosures made at the trial may form the basis for the subsequent discharge of the teacher; but that is not the purpose of the inquiry. On the other hand, the professional qualifications of a teacher are peculiarly within the knowledge *320of tlie superintendent; they are not so much the subject of proof as a matter of opinion. It is proper that, before the board acts, the judgment of the superintendent should be consulted. He is charged with the duty of passing upon the qualifications of teachers, both before and after employment. If the dismissal of a teacher is, in every instance, to be made the subject of judicial inquiry, the discretion of the superintendent and the board in the appointment of a teacher may, with equal propriety, be subjected to a similar inquiry. In short, respondents would be shorn of all the discretionary power usually belonging to such officers, and which, we think, is clearly vested in them by the terms of this act.
We conceive it to be the duty of the court to construe this statute liberally, so as to give the board as broad discretion as possible in carrying out its objects. Public policy demands that, in the management and control of the public schools, final administrative authority shall be somewhere vested. Here, it is vested in the board of education of the District. It is not the duty or prerogative of the courts to interfere by writ of mandamus with' the board in the exercise of its discretion in matters pertaining to the control and management of the public schools of the District, unless there is such a gross abuse of discretion as amounts to a total lack of authority to act.
The extraordinary writ of mandamus will not be granted to correct mere errors of judgment committed by the board, so long as it acts within the authority conferred by statute. If the board had power to dismiss relator upon the recommendation of the superintendent of schools, without granting her such a hearing as is provided for in sec. 10 of the act, we will not stop to inquire into the method employed by the board in arriving at its decision. If the power exists, the writ cannot issue; if the board had jurisdiction to act, the writ must be denied. The writ will not issue to correct errors where jurisdiction exists.
We are of the opinion that the board of education, in dismissing relator from the schools, acted within the authority vested in it by the act of Congress. The judgment is affirmed, with costs, and it is so ordered. Affirmed.